Electronically Filed
                                                         Supreme Court
                                                         SCAD-16-0000522
                                                         01-MAY-2017
                           SCAD-16-0000522               01:00 PM

           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                  OFFICE OF DISCIPLINARY COUNSEL,

                            Petitioner,


                                 vs.


                          DEXTER K. KAIAMA,

                             Respondent.



                         ORIGINAL PROCEEDING

                          (ODC 13-006-9076)


                      ORDER OF PUBLIC CENSURE

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack and Wilson, JJ.)


           Upon examination of the July 18, 2016 report filed with


 this court by the Disciplinary Board of the Hawai'i Supreme

Court, the exhibits appended to it, and the record as a whole,


and upon full and careful consideration of the briefs in this


matter submitted to this court by Respondent Dexter K. Kaiama and


by the Office of Disciplinary Counsel, we conclude, by clear and


convincing evidence, that the record supports the violations


identified by the Disciplinary Board:1
 specifically, that, on



      1

        We accept the Findings and Conclusions as amended by the

Board, with two exceptions. Based upon the Hearing Officer’s role as

finder of fact, we accept Finding No. 12 as proposed by the Hearing

Officer, and accept Finding 13, as amended to read “It was never

Respondent’s intent to be disruptive.” Nevertheless, insofar as we

join other jurisdictions in applying an objective test regarding such

conduct, and conclude Respondent Kaiama, at a minimum, leveled his

                                                       (continued...)

July 13, 2012, by filing the Notice of Protest and its

attachments in the Third Circuit litigation presided over by the

Judge in question, Respondent Kaiama, with reckless disregard as

to the truth or falsity of the allegation, accused the presiding

Judge of committing war crimes under international Conventions,

and thereby filed a frivolous document that served no legal or

practical purpose, in violation of Rule 3.1 of the Hawai'i Rules

of Professional Conduct (HRPC) (1994), harassed and embarrassed

the Judge, in violation of HRPC Rule 3.5(b), engaged in conduct

reasonably likely to disrupt the tribunal - and which did disrupt

the tribunal - in violation of HRPC Rule 3.5(c), and made

statements with reckless disregard as to their truth or falsity

concerning the integrity of the Judge, in violation of HRPC Rule

8.2. 


             With regard to Respondent’s arguments concerning the


scope of permitted testimony at the disciplinary hearings, we


note Respondent Kaiama had an opportunity to argue before the


Hearing Officer for the admission of witness testimony, and was


allowed to submit written evidence into the proceedings regarding


the legal arguments which he asserted supported his accusations


against the Judge.        We therefore conclude the Hearing Officer’s


evidentiary rulings, made following the October 17, 2014 hearing,




     1
         (...continued)
accusations with a reckless disregard to their truth or falsity, we
conclude the record supports the violations of the Hawai'i Rules of
Professional Conduct identified by the Board.

                                      2

and the general conduct of the proceedings did not deny

Respondent Kaiama’s rights to due process.          See Bank of Hawaii v.

Kunimoto, 91 Hawai'i 372, 388, 984 P.2d 1198, 1214 (1999).

          We conclude that Respondent Kaiama’s allegations are


clearly false upon the evidence in the record, as Respondent


Kaiama has not proffered any evidence the Judge in question has


been convicted of war crimes by any court or tribunal. 


          We further conclude the Respondent’s accusations were


not opinion based upon fully-disclosed facts, but were mere


allegations, based upon tenuous legal analysis of broad statutory


provisions which do not survive analysis.          We conclude Respondent


Kaiama’s allegations “‘imply a false assertion of fact’” which


could “reasonably be interpreted as stating actual facts about


their target” which are not true, and the charge of war criminal


does, by its plain language, charge the Judge with “commission of


a criminal offense.”   See Standing Comm. on Discipline of the


U.S. Dist. Ct. v. Yagman, 55 F.3d 1430, 1438 (9th
 Cir. 1995)


(quoting Milkovich v. Lorain Journal Co., 497 U.S. 1, 19 (1990)). 


In sum, in the words of the United States Court of Appeals for


the Ninth Circuit, Respondent Kaiama’s accusations “erode public


confidence without serving to publicize problems that justifiably


deserve attention,” id. at 1438.        As such, Respondent’s


allegations are not protected speech.        Cf.    State ex. rel.


Oklahoma Bar Ass’n v. Porter, 766 P.2d 958, 968 (1988).          We


further conclude these allegations were made with a reckless



                                   3

disregard to their truth or falsity, and were not assertions a


reasonable attorney, considered in light of all his professional


functions, would make in the same or similar circumstances.     See


Yagman, 55 F.3d at 1440, U.S. Dist. Ct. v. Sandlin, 12 F.3d 861,


866-67 (9th
 Cir. 1993); In re Terry, 394 N.E.2d 94, 95-96 (Ind.


1994); In re Comfort, 159 P.3d 1011, 1019-20, 1027 (Kan. 2007);


Kentucky Bar Ass’n v. Blum, 404 S.W.3d 841, 856 (Ky. 2013); In re


Cobb, 838 N.E.2d 1197, 1212 (Mass. 2005); In re Petition for


Disciplinary Action Against Nathan, 671 N.W.2d 578, 584-86 (Minn.


2013), In re Coe, 903 S.W.2d 916, 917 (Mo. 1995); Matter of


Westfall, 808 S.W.2d 829, 837 (Mo. 1991); Disciplinary Counsel v.


Gardner, 793 N.E.2d 425, 429 (Ohio 2003); Lawyer Disciplinary Bd.


v. Hall, 765 S.E.2d 187, 198 (W.Va. 2014). 


          We also emphasize Respondent Kaiama faces discipline

for the allegations made in the Notice of Protest, not for his

arguments in the underlying litigation that the court lacked

jurisdiction because of the continued existence of the Kingdom of

Hawai'i, an argument which, if successful, could achieve an

articulable objective for his client, i.e., dismissal of the

litigation.   See ODC v. Burgess, No. 12608 (August 3, 1988)

(drawing a similar distinction and imposing a public censure for

Burgess’s personal denial of the de jure legitimacy of the

government of the State of Hawai'i and its courts, in so doing

repudiating his oath taken upon admission to the bar).   By

contrast, the allegations for which Respondent Kaiama faces


                                 4

discipline do not serve any discernible purpose within the


underlying litigation and, hence, cannot be characterized as mere


‘zealous representation’ of the Respondent’s clients.   Nor do the


allegations bear a rational relationship to any previous opinions


of this or other courts of the State and, hence, are not good


faith arguments for an extension of such precedent.   Nor was the


filing of the Notice justified for any other proper purpose: 


Respondent Kaiama does not offer any specific evidence, cite to


any court rule or procedure of any other fora, or articulate any


reasonable legal theory to support his assertion that filing the


Notice of Protest was necessary to preserve the issue for review


by another forum.   In short, we conclude that the allegations


serve no other purpose but to harass the presiding Judge by


threatening him with dire consequences for his previous and


subsequent rulings in the litigation. 


          Respondent Kaiama’s conduct warrants suspension, absent


mitigating circumstances.   See American Bar Association Standards


for Imposing Lawyer Sanctions (2000), Standards 6.22 and 6.32;


ODC v. Ng, SCAD-12-414 (March 1, 2013); ODC v. Shea, SCAD-11-777


(May 1, 2012); see also ODC v. Cook, No. 28300 (March 6, 2007);


Gardner, 793 N.E.2d at 424, Sandlin, 12 F.3d at 862-63, 867; Cf.


Westfall, 808 S.W.2d at 838. 


          We find, in aggravation, that Respondent Kaiama has


substantial experience in the practice of law while, in


mitigation, we find Respondent Kaiama has a clean disciplinary



                                 5

record, his conduct was absent a dishonest or selfish motive, and


he was fully cooperative with the disciplinary proceedings. 


Therefore, in light of the mitigating factors, which outweigh


those in aggravation,


          IT IS HEREBY ORDERED that Respondent Kaiama is publicly


censured for his misconduct.   Respondent Kaiama is, however,


cautioned that further such conduct may result in a period of


suspension.


          IT IS FINALLY ORDERED that Respondent Kaiama shall bear


the costs of the disciplinary proceedings upon the approval of a


timely-submitted verified bill of costs from the Office of


Disciplinary Counsel.


          DATED:   Honolulu, Hawai'i, May 1, 2017.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack

                                      /s/ Michael D. Wilson




                                 6